Title: To Alexander Hamilton from James Duane, 23 September 1779
From: Duane, James
To: Hamilton, Alexander


Manour Livingston [New York] 23d Septemr. 1779
My dear Sir
I find I have given our Friends Tighlman and Meade an opportunity of exercising their Risibility. The whole Expence ought to be mine, and it is taking an ungenerous advantage to oblige you to contribute your Club. Tell them from me that however they may carry it at Head Quarters, if you and I could catch them at the Manour it is possible they might be convinced that my Enquiry was not altogether so whimsical as it has at first View appeard to those two consummate Arborists and Philosophers. I will not say of Tilghman, Zijne tong loopt radder als zijn verstand; because I know he has een Doordringend verstand, dat vliegt als een pijl uyt een boog. If you shoud be puzzled for an Explanation only consult Meade and Tilghman. Let them not plead Ignorance in a point familiar to every Man in Kingston: deep scholars and naturalists who can pronounce decisively on the difference between a Crabb apple and an oyster pye, and triumph so extravagantly in their Superiority, must at least be acquainted with the polite Languages!
I am obliged much by your kind attention to me. The Condition of our Enemies, instead of being formidable, as they predicted, seems daily to become more feeble; and instead of those vigorous, and decisive Operations which coud alone have revived their declining Cause, and kept up the Spirits of their infatuated adherents, we see nothing but Languor discontent and disgust in their army, their Fleets, and their Councils. Their King alone, as if literally hardened by a Judicial Blindness, persists in his Obstinate Folly, and Courts the Destruction of the british Empire. If in addition to All his other Wants Distresses and misfortunes, Sickness has taken a deep Root among his Troops, and his partisans; a decisive Period must in all probability be speedily put to the mad Career; and you and I, my Friend, may have Leisure to range thro’ the Vegetable World and become fit Companions even for those learned Doctors and consummate Philosophers, the aforesaid Meade and Tilghman, who now look down upon us with pity and disdain from the lofty summit of a Crab Tree.
Count D’Estaign seems to have the Ball at his Feet. His command of the Ocean must be undisputable when he is Joind by the Spanish Squadron lately at Havanna; he may divide his Force, subdue the West India Islands, & assist us in expelling or captivating the Remnant of our Enemies on this Continent. I have however some distrust of the Count’s planet. His former ill luck on our Coast has led me to think that he is no Felix: I conclude not much from the advantages he acquir’d over Biron; for that Man is marked for the Child of Misfortune, and I dare say if his Nativity was cast it woud appear that his Star foreboded Decapitation and Disgrace. Believe me I never meddled with the black art, nor am I even superstitious, and yet I discern that I am not altogether free from a prejudice which was very remarkable in the greatest Nation of Antiquity. Hence it is that I so anxiously look for the fortunate Completion of our Western Expedition; even when a train of favourable Events renders it so highly probable.
Be so good as to present my affectionate and respectful Compliments to the General and all the Family; and believe that I shall be happy in every opportunity to Convince you that I am Sincerely Your Friend &   most obedt Servant
Jas. Duane
P.S. How do you like the new Minister of France? I have a Letter from G Schuyler at Saraghto. In the Course of a Week I expect him here & shall probably accompany him on a Visit to the General & our Friends at Head Quarters.
